Citation Nr: 0213530	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  96-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and a depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
a chronic psychiatric disorder.  He subsequently perfected a 
timely appeal as to that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in March 
1994 and Supplemental Statements of the Case (SSOC) in June 
2000 and December 2000.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with his military 
service, or with any verified stressor event in service which 
could support a diagnosis of PTSD.

2.  The evidence is in equipoise as to whether a depressive 
disorder was incurred in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).

2.  Giving the veteran the benefit of the doubt, service 
connection for an acquired psychiatric disorder, diagnosed as 
a depressive disorder, is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 2002); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2002)); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel records reveal that, from 
June 1969 to July 1972, he served aboard a nuclear submarine, 
the U.S.S. Simon Bolivar.  These records also indicate that, 
for a significant portion of that time, he served as a 
missile control fire systems technician.  Numerous in-service 
performance evaluations show that, as of May 1971, he had 
repeatedly been found to have performed his duties in a 
satisfactory manner.  In November 1971, however, it was noted 
that he had recently been experiencing personal problems that 
were interfering with the performance of his duties.  It was 
further noted that he had required more supervision than 
should be necessary, and that he had become argumentative and 
difficult to get along with.  Thereafter, in a January 1972 
evaluation, it was noted that the veteran's attitude had 
grown much worse over the past few months, and that he had 
displayed emotional dissatisfaction and open resentment.  
Subsequent performance evaluations reveal a continued 
deterioration in the veteran's attitude and performance of 
his duties.

The veteran's service medical records show that, in July 
1971, he was referred for psychiatric evaluation.  He 
complained of resenting authority and gradually increasing 
anxiety.  He admitted to trying to get out of the Navy 
several times, and reported that it seemed a really long time 
until he could leave.  He reported that he had extended his 
time while in electronics school, but that he was heavily 
persuaded to do this and that the extension was made under 
"gross misrepresentation".  The examiner concluded that the 
veteran's anxiety in connection with service would increase 
to the point where it might interfere with his usefulness.  
The examiner strongly recommended that his extension be 
dropped if at all possible.

Thereafter, in August 1971, the veteran was referred for 
emergency evaluation.  The examiner noted that he had 
recently been bothered by stomach pain and nausea, and that 
there was some question as to whether his complaints were 
somatic in nature.  The examiner also noted that the veteran 
had recently been recommended for discharge, but that his 
command had been unwilling to endorse that recommendation.  
The examiner concluded that his complaints seemed to be 
related to a viral gastroenteritis, but that there might be 
some functional overlay.  It was noted that the veteran was 
somewhat disappointed by his command's refusal to endorse the 
recommendation that his extension be dropped, and that this 
might be playing some part in his complaints.  The examiner 
indicated that it was again strongly recommended that the 
veteran's extension be dropped because continuation of his 
service for another two and a half years would probably cause 
more depression.

In April 1972, the veteran was admitted to the 
neuropsychiatric service at Portsmouth Naval Hospital.  He 
was given an admission diagnosis of situational depression.  
It was noted that the veteran had been on active duty for 
four and a half years, and that he had first been seen for 
psychiatric evaluation in July 1972 after complaining of 
gradually increasing anxiety and resentment of authority.  It 
was also noted that he had been seen on several other 
occasions, and that he had indicated that his depression had 
continued.  The examining psychiatrist indicated that the 
veteran had experienced trouble getting along with people on 
his ship and that he was on report for disobeying a direct 
order.  The psychiatrist noted that, during his admission, 
the veteran continued to manifest signs of an immature 
personality, such as poor judgment, lack of responsibility, 
and crying spells.  The veteran was given a discharge 
diagnosis of immature personality, existed prior to service, 
severe.  The psychiatrist recommended that the veteran 
receive an immediate administrative discharge as unsuitable 
for service.

In August 1972, shortly following his separation from 
service, the veteran filed a formal claim of entitlement to 
service connection for an immature personality.  This claim 
was denied by the RO in an August 1972 rating decision on the 
basis that a personality disorder is not considered a 
disability under VA law.

In October 1988, the veteran filed an informal claim of 
entitlement to service connection for "delayed stress" and 
major depression.  He asserted that he had never experienced 
any psychiatric problems prior to service or during his first 
few years of service.  He noted that he had been good 
performance evaluations and had performed well in all schools 
in service.  The veteran reported that, during his last 
patrol, there had been a fire on his submarine while they 
were still submerged.  He indicated that this fire had been 
in an area for which he had some responsibility, and that he 
was scared and did not perform as well as he should have.  He 
noted that he subsequently began to show signs of resentment 
and depression, and that this had eventually led to his 
discharge.  The veteran reported that he had continued to 
experience these problems ever since service.

During a VA psychiatric examination conducted in March 1989, 
the veteran reported that, before the fire occurred in 
service, he had experienced problems with his conscience over 
being a fire control technician on a submarine.  He explained 
that he did not feel that he could obey orders to fire 
nuclear bombs into Vietnam or other areas of Southeast Asia.  
He reported that he had fantasized about how he could 
sabotage such a launch, and that he had started to feel more 
depressed, anxious, and isolated.  The veteran noted that the 
fire had occurred as a result of his having failed to turn 
off a clothes dryer.  Although there were no deaths or 
injuries as a result of this fire, the veteran reportedly 
started to feel very guilty because he believed that he had 
failed in his responsibilities.  He indicated that this was 
when he began to seek psychiatric help.  The VA examiner 
noted that the veteran's speech was slow and monotonic, and 
that his mood was extremely morose and guilt-ridden.  The 
veteran reportedly showed considerable anger and resentment 
that his problems were not acknowledged during service.  The 
examiner determined that the veteran was overwhelmed by his 
responsibilities in handling nuclear weapons in service.  The 
examiner concluded that the fire and his sense of personal 
responsibility appeared to have combined with his building 
sense of personal inadequacy to handle his responsibilities 
to produce a dysthymic disorder.  The examiner further 
concluded that he could find no evidence of a distinct PTSD.  
The examiner noted an Axis I diagnosis of dysthymic disorder.

In a May 1989 rating decision, the RO denied entitlement to 
service connection for PTSD and dysthymic disorder.  The RO 
concluded that his VA examination had failed to show that he 
had PTSD, and that, although it did show evidence of 
dysthymic disorder, that disorder had not been shown in 
service.

In a statement dated in April 1992, the veteran indicated 
that he wished to reopen his claim of entitlement to service 
connection for PTSD.  He reported that he was chronically 
depressed and isolated, that had difficulty dealing with 
authority, and that he had not been able to maintain personal 
relationships.  Thereafter, in a letter dated in September 
1992, the RO advised the veteran that he would have to submit 
new and material evidence in order to reopen his claim.  

In March 1993, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  As explained in the Introduction, the veteran 
subsequently appealed that decision.  

Shortly thereafter, the RO obtained the veteran's VA 
treatment records, which show that, in May 1993, he was 
evaluated at a VA mental health clinic.  In the May 1993 
clinical note, an examiner noted a diagnosis of PTSD, 
secondary to moral conflicts in service.  

In April 1994, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO.  He essentially 
reiterated his contention that he experienced guilt after the 
fire that allegedly occurred during service.  He also stated 
that he was never comfortable being on board a ship that 
carried nuclear weapons because he did not believe that such 
weapons should be used.

In July 1995, the veteran underwent psychological testing at 
a private medical facility.  It was noted that the veteran 
had served on a nuclear submarine and that he had become 
conscientiously opposed to atomic weapons.  The examiner 
indicated that the veteran's primary complaint was being 
repeatedly denied for service connection despite the fact 
that his mental problems were documented in service.  
Following testing, the examiner concluded that an Axis I 
diagnosis of major depression was warranted.  The examiner 
found that he suffered from depressed mood most of the day, a 
markedly diminished interest or pleasure in most activities 
of the day, feelings of excessive guilt, and recurrent 
thoughts of death and suicidal ideation.  The examiner also 
concluded that a diagnosis of PTSD was warranted.  The 
examiner explained that the precipitating event was the 
veteran's experience of having been placed aboard a nuclear 
submarine after becoming opposed to atomic weapons.  The 
examiner further concluded that the veteran did not meet the 
diagnostic criteria for personality disorder.

Thereafter, in December 1997, the veteran underwent a VA 
psychological evaluation.  He reported that he had been 
receiving outpatient treatment from VA, but that he quit the 
previous year because he did not feel that he was being 
treated well.  The examiner concluded that the veteran 
underwent several narcissistic injuries while in the military 
due to his poor response to the fire and due to his 
superiors' response in describing his moral convictions as an 
immature personality disorder.  It was determined that these 
early repeated narcissistic injuries may have been the origin 
of his continuing dysthymia and his currently diagnosed 
depressive disorder.  The examiner also concluded that he had 
a personality disorder with prominent paranoid features which 
were mostly manifested in his interpersonal sensitivity and 
his feelings that the information at the VA outpatient clinic 
would be used against him.  The examiner therefore noted an 
Axis I diagnosis of major depressive disorder and an Axis II 
diagnosis of personality disorder, not otherwise specified.  
The examiner further concluded that the veteran did not meet 
the diagnostic criteria for PTSD because he had not been 
exposed to a traumatic event that involved witnessing or 
confronting an event that involved actual or threatened death 
or serious injury, or a threat to personal integrity; and 
that he did not experience a response that involved intense 
feelings of fear, helplessness, or horror.  It was determined 
that his fantasy of mass destruction if a nuclear war erupted 
while he was on board the submarine was not the type of 
threat contemplated by this criteria.  The examiner 
reiterated her opinion, however, that the veteran did 
experience a narcissistic injury, although she noted that 
such an injury did not qualify as the type of event that 
could support a diagnosis of PTSD.  Although it was noted 
that he did experience many of the symptoms of PTSD, the 
examiner noted that such a diagnosis could not be supported 
without a stressful event.

The RO subsequently obtained copies of additional VA 
treatment records.  These records show that, in March 1989, 
the veteran began receiving regular treatment for depression.  
In March 1989 and April 1989, several examiners noted an 
impression of possible PTSD.  However, subsequent clinical 
records reveal that, from May 1989 to October 1992, the 
veteran was repeatedly diagnosed with major depression and 
explosive personality disorder.  No further suggestion of 
PTSD was noted until an October 1992 clinical note.  
Thereafter, the veteran continued to be repeatedly diagnosed 
with depression or dysthymia, and also periodically diagnosed 
with PTSD and/or a personality disorder.  His treatment 
records show that, on numerous occasions since March 1989, 
the veteran has repeatedly discussed having experienced a 
crisis of conscience in service as a result of working on a 
nuclear submarine.  In an April 1996 clinical note, it was 
noted that the veteran had chosen to stop attending the 
mental health clinic because he felt that he had lost trust 
in the system.  He expressed frustration that he had not 
received certain information that he had requested from a 
physician.  The examiner noted an assessment of chronic major 
depression.

In May 2000, the veteran's claims folder was returned to the 
VA psychologist who had examined the veteran in December 1997 
so that she could elaborate on her findings.  She noted that 
a narcissistic injury was an injury to one's core sense of 
self, and that this was a term primarily used in therapy that 
probably should not have been included in her report.  She 
explained that the veteran had entered the military with 
limited ego strength, and that he magnified in his mind what 
would be considered by most people to be normal setbacks.  
The examiner noted as examples the incident in which he 
failed to respond to a fire, the fact that his superiors did 
not give his convictions the weight and respect that he felt 
they deserved, and the fact that he scared himself with his 
own fantasies.  She concluded that he was so interpersonally 
sensitive that, when people told him that what he was doing 
was incorrect, it hurt his core sense of self.  The examiner 
indicated that this was what she meant by a "narcissistic 
injury".  The examiner further concluded that this type of 
response was due to the veteran's own character structure, 
and could have happened anywhere.  She explained that, for 
example, if he had gone to college, the failure to live up to 
expectations there by failing an important examination could 
have resulted in the same type of narcissistic injury.  She 
determined, however, that the events to which the veteran was 
exposed in service were within the normal course of events in 
routine military service.  The examiner indicated that the 
fact that he was vulnerable to being upset to the extent that 
he was, that he needed to blame somebody, and that he felt 
like the victim of the system and the government, were 
characteristic of a personality disorder.  She noted that the 
July 1995 psychological evaluation which found no evidence of 
a personality disorder did not include an important test for 
making such a determination.

In light of her findings, the examiner concluded that the 
veteran's primary diagnosis was an Axis II personality 
disorder, not otherwise specified, with prominent paranoid 
features.  The further concluded that, when she examined the 
veteran, he also met the criteria for an Axis I diagnosis of 
major depression.  She noted, however, that "the relevant 
parts of his personality assessment as they are applicable to 
his military service are that, in my opinion, his impairment 
has nothing whatsoever to do with the fact that he was in the 
military".

In the June 2000 SSOC, the RO continued to deny entitlement 
to service connection for a chronic acquired psychiatric 
disorder, to include PTSD.

In November 2000, the veteran submitted additional evidence 
in support of his claim.  This evidence included 
documentation showing that the Meritorious Unit Award was 
given to the U.S.S. Simon Bolivar in May 1971.  This 
documentation explains that the award was given to the ship 
and not to the veteran in particular.  It was also noted that 
the actual award for which the service was awarded was not on 
file with the National Personnel Records Center.

In the December 2000 SSOC, the RO continued to deny 
entitlement to service connection for a chronic acquired 
psychiatric disorder, to include PTSD.  Thereafter, in 
October 2001, the RO issued a letter advising the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this letter, the RO explained to the veteran what 
type of evidence could best serve to substantive his claim.  
It was also noted that VA had a responsibility to assist the 
veteran in obtaining evidence relevant to his claim.

In September 2002, the veteran's accredited representative 
submitted a document entitled "Appellant's Brief" in which 
they essentially reiterated the veteran's contentions.  An 
additional document was also submitted, which explained an 
incident in which the U.S.S. Bolivar collided with another 
ship.  No date was noted for this incident.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  See the old version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628. 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOC's, and various correspondence provided by the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the October 2001 letter in which 
the RO explained to the veteran the type of evidence 
necessary to establish his claim and advised him that VA 
would obtain records that he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In addition, the RO has provide the veteran with a VA 
psychiatric examination.  

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Finality/New and material evidence

The veteran's claim for an acquired psychiatric disorder, to 
include PTSD and depression, was originally denied by the RO 
in a May 1989 rating decision.  The veteran did not appeal 
that decision.  Thus, the May 1989 rating decision is final.  
38 U.S.C.A. 7105 (West 1991 & Supp. 2002); 38 C.F.R. 20.1103 
(2001).  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. 5108 (West 
1991); 38 C.F.R. 3.156 (2001).

The record reflects that the RO has not adjudicated the issue 
of whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  Instead, 
the RO has repeatedly adjudicated the veteran's claim on the 
merits, without regard to the fact that it was previously 
denied in the final May 1989 rating decision.  In Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993), the Court held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The Board believes that the veteran will not be prejudiced by 
our raising this issue in the first instance because we 
believe that new and material evidence has been submitted to 
reopen his claim.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In this case, a substantial amount of medical evidence has 
been associated with the record since the May 1989 rating 
decision.  Portions of this evidence arguably support the 
veteran's contention that he has an acquired psychiatric 
disorder as a result of his military service.

In summary, the Board concludes that the medical evidence 
submitted by the veteran since May 1989 is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge, 155 F.3d at 1363.  Accordingly, the Board finds that 
new and material evidence has been submitted in this case, 
and the claim is reopened.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. at 45,629.  Therefore, these regulations have no 
impact on the claim currently on appeal.

C.  Entitlement to service connection for PTSD

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
his service aboard the U.S.S. Simon Bolivar.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West Supp. 
2002); 38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires:  (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in DSM-IV.  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2001).  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . .  Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zaryck, supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b); 64 Fed. Reg. 32,807 (June 18, 1999), 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1994, the Board will apply the version of the regulation most 
favorable to him. 

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary."  
See also 38 C.F.R. § 3.304(d) (2001).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the veteran has pointed to two specific 
stressors that he believes led to his claimed PTSD.  First, 
he contends that there was a fire while he was on board the 
U.S.S. Simon Bolivar, and that he experienced feelings of 
guilt because he felt some responsibility for that fire.  He 
believes that these feelings of guilt led him to develop 
PTSD.  Second, he also contends that the fact that he served 
as a missile control fire systems technician led to his PTSD 
because it went against his conscience and his personal 
opposition to the use of nuclear weapons.  He further argues 
that his concerns in that regard were not taken seriously by 
his superiors, and that this belief led to his developing 
psychiatric problems in service.

With respect to the veteran's second alleged stressor, that 
he served as a fire systems technician, the Board notes that 
this is verified by his service personnel records.  With 
respect to his first alleged stressor, however, the Board 
notes that there is no independent evidence of record that 
verifies his report of such a fire.  Although his accredited 
representative recently submitted a document that discussed a 
collision between the U.S.S. Bolivar and another ship, there 
is no date for that incident, and the circumstances 
surrounding that incident differ greatly from the veteran's 
account of there having been a fire that started in a laundry 
room.  Thus, this document submitted by the veteran's 
accredited representative does appear to refer to the 
incident described by the veteran and, therefore, cannot 
serve to verify his account of the alleged fire on board the 
U.S.S. Bolivar.  

Because no effort has been made to verify the veteran's 
report of a fire on board the U.S.S. Bolivar, the Board has 
considered whether additional development is warranted in 
order to seek such verification.  However, even if it were 
assumed for the purpose of this decision that this incident 
occurred as the veteran described it, the Board believes that 
the preponderance of the competent and probative evidence 
would remain against his claim of entitlement to service 
connection for PTSD.  In essence, we find that the competent 
and probative evidence establishes that PTSD was not incurred 
in or aggravated by service.  

In reaching this conclusion, the Board found the most 
probative evidence to be the reports of his March 1989 VA 
psychiatric examination and his December 1997 VA 
psychological examination, as well as the subsequent addendum 
to that exam.  In the report of his March 1989 examination, 
the psychiatrist appears to have accepted the veteran's 
description of his in-service stressors as fact.  However, 
the psychiatrist nevertheless concluded that the veteran did 
not meet the criteria for a diagnosis of PTSD.  Instead, the 
psychiatrist concluded that the veteran's symptoms were more 
consistent with a diagnosis of a dysthymic disorder.  The 
Board believes this conclusion to be consistent with the 
findings of the December 1997 VA psychologist, who also found 
that a diagnosis of PTSD was not warranted.  The psychologist 
also accepted the veteran's description of his in-service 
stressors, but concluded that those events did not appear to 
be the sort of events necessary to support a diagnosis of 
PTSD.  The psychologist recognized that the veteran did 
experience some symptoms of PTSD, but found that, without a 
qualifying in-service stressor, a diagnosis of PTSD could not 
be given.  See Zarycki, 6 Vet. App. 98-99 (holding that the 
adequacy of an event alleged as a stressor that results in 
PTSD a medical determination); see also Cohen.  The 
psychologist nevertheless determined that the veteran did 
meet the criteria for a diagnosis of major depressive 
disorder.  

The Board recognizes that several outpatient treatment 
records reflect diagnoses of PTSD based on the veteran's 
description of his in-service events.  However, it appears 
that a large number of these diagnoses are characterized as 
possible or questionable PTSD.  Furthermore, as discussed in 
the Factual Background, a far greater number of these records 
reflect that the veteran was repeatedly given diagnoses of 
depressive disorder.  This diagnosis appears to be more 
consistently demonstrated by the veteran's treatment records 
than the diagnosis of PTSD.  Thus, the Board finds that the 
veteran's treatment records support the conclusions of the 
March 1989 and December 1997 VA examiners.

The Board has considered the report of the veteran's July 
1995 psychological evaluation.  In that report, the 
psychologist concluded that the veteran met the diagnostic 
criteria for both depressive disorder and PTSD.  However, the 
Board finds this opinion to be outweighed by the other 
competent and probative evidence of record.  As discussed in 
detail above, the reports of the veteran's March 1989 and 
December 1997 examinations, and his VA treatment records, all 
support the finding that he does not meet the criteria for 
PTSD.  Based on this evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran had PTSD as a result of service.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran has PTSD as a result of his military service.  The 
benefit sought on appeal is accordingly denied.

D.  Entitlement to service connection for a depressive 
disorder

As discussed above, service connection may be granted for 
disability resulting from disease or injury incurred in 
service, or for aggravation of a pre-existing disease or 
injury during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record in this case, the Board 
finds that the competent and probative evidence of record is 
in relative equipoise as to whether or not a depressive 
disorder was incurred in service.  As discussed above, the 
veteran was evaluated by a VA psychologist in December 1997.  
In the report of that evaluation, the psychologist determined 
that the veteran had sustained several narcissistic injuries 
during service, due to his poor response to the fire and due 
to the reaction of his superiors to his having described his 
moral objections.  In the May 2000 addendum, she explained 
that the veteran had entered the military with limited ego 
strength, and that he magnified in his mind what would be 
considered by most people to be normal setbacks.  The 
psychologist noted as examples the incident in which he 
failed to respond to a fire, the fact that his superiors did 
not give his convictions the weight and respect that he felt 
they deserved, and the fact that he scared himself with his 
own fantasies.  She concluded that the veteran was 
interpersonally hypersensitive, and she noted that his 
reactions to these events were what she meant by his having 
sustained narcissistic injuries.  The psychologist further 
concluded that this type of response was due to the veteran's 
own character structure and could have happened anywhere.  
Because the events to which the veteran were exposed to in 
service appeared to be within the normal course of events in 
routine military service, she concluded that his impairment 
had nothing whatsoever to do with the fact that he was in the 
military.

The Board believes the VA psychologist's opinion to be 
somewhat contradictory in regard to the issue of the etiology 
of the veteran's major depressive disorder.  On one hand, she 
suggests that the veteran was unusually interpersonally 
sensitive, and that he could have developed dysthymia and 
depressive disorder regardless of whether or not he was in 
the military.  On the other hand, however, the psychologist 
appears to have also found that the veteran did in fact 
develop his dysthymia and depressive disorder as a result of 
his difficulties in service, and she insinuates that his in-
service psychiatric treatment represented the onset of that 
disability.  Nevertheless, because the psychologist believed 
the veteran to be unusually sensitive, and because she 
believed that he experienced no unusually stressful events in 
service, the psychologist ultimately concluded that his 
depressive disorder was not incurred as a result of his 
military service.

The Board has attempted to reconcile these somewhat 
contradictory findings.  While we understand that the 
psychologist believed that the veteran's interpersonal 
sensitivity may have relieved the military of "fault" in 
the veteran's incurrence of depression, the Board believes 
that to deny service connection on that basis would not be 
consistent with VA regulations.  In essence, we find that, 
although the psychologist appeared certain that his 
depressive disorder could have arisen even if he had not 
joined the military, that psychologist also seemed certain 
that dysthymia did in fact manifest during service.  The 
psychologist also seemed certain that the veteran's currently 
diagnosed depressive disorder was due to his inability to 
resolve the events that occurred in service.  The Board 
believes that this interpretation of the VA psychologist's 
opinion is consistent with the findings of the March 1989 VA 
psychiatrist, who also determined that the veteran had 
developed dysthymia as a result of his guilt and inability to 
handle his responsibilities during service.  The Board also 
believes this interpretation to be consistent with similar 
findings noted in his VA treatment records regarding the 
etiology of his major depressive disorder.  Therefore, 
resolving reasonable doubt in favor of the veteran, the Board 
concludes that service connection for an acquired psychiatric 
disorder, diagnosed as depressive disorder, is warranted.  

The Board recognizes that it may seem inconsistent to the 
veteran to grant entitlement to service connection for major 
depression but to deny service connection for PTSD.  However, 
as discussed in detail above, the Board has denied his claim 
for PTSD in part because the competent and probative evidence 
establishes that he does not meet the criteria for a 
diagnosis of PTSD.  That same evidence, however, does 
establish that he meets the criteria for a diagnosis of a 
depressive disorder.  That evidence is also in relative 
equipoise as to the issue of whether or not his depressive 
disorder was incurred in service.  Having resolved reasonable 
doubt in favor of the veteran, the Board concludes that it 
was incurred in service.

In summary, having resolved reasonable doubt in favor of the 
veteran, the Board finds that service connection for an 
acquired psychiatric disorder, diagnosed as depressive 
disorder, is warranted.  Thus, the benefit sought on appeal 
is granted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as a depressive disorder, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

